                Case 18-19441-EPK       Doc 210       Filed 11/08/18    Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov

In re:                                                               Case No. 18-19441-EPK

160 ROYAL PALM, LLC,                                                 Chapter 11

      Debtor.
__________________________________/

    RESPONSE OF ALI ADAMPEYRA TO OMNIBUS OBJECTION TO CLAIM NO. 65

         Claimant ALI ADAMPEYRA holding claim number 65 (the “Claim”) responds to the

putative “Omnibus Objection” of purported creditor KK-PB FINANCIAL, LLC (“KK-PB”) DE

113 and says:

         1.     The essence of the allegations of the objection is that the Claim should be

 disallowed because it is an unliquidated claim that is the subject of pending litigation in Lan Li,

 et al. v. Joseph Walsh, et al., Case No. 9:16-cv-81871 CIV MARRA, pending in the United

 States District Court for the Southern District of Florida (the “Civil Action”). The objection is

 baseless because it is fundamental that claims properly may be filed based on unliquidated

 claims.

         2.     KK-PB is estopped or otherwise barred from objecting to the Claim in this Court

as KK-PB itself is a co-defendant, along with the Debtor, Palm House Hotel LLLP and other

conspirators, in the Civil Action accused of complicity in a massive $50 million fraud

perpetrated on Claimant and others who invested in the Palm House project as alleged in the

Third Amended Complaint in the Civil Action, some counts of which have withstood motions to

dismiss by KK-PB, as a co-conspirator in the fraud.




1
              Case 18-19441-EPK         Doc 210      Filed 11/08/18     Page 2 of 3



       3.      Except to the extent that it asserts that the Claim is “subsumed in the claim of

Palm House Hotel LLLP” the objection is not a proper omnibus objection as none of the

assertions contained within it fit the requirements for the filing of an omnibus objection as set

forth in Bankruptcy Rule 3007.

       4.      The assertion that the Claim is subsumed in (or is duplicative of) the claim of

Palm House Hotel LLLP is without merit as Palm House Hotel LLLP is also a defendant in the

Civil Action accused of having funneled money defrauded from Claimant and other EB5

investors to the Debtor and others and, hence, is not the equitable owner of the Claim.

       5.      Indeed, the Debtor is also a defendant in the Civil Action, as well as being a relief

defendant in a pending SEC enforcement action entitled SEC v. Joseph Walsh, Sr., et al, Case

NO. 9:18-cv-81038 CIV MIDDLEBROOKS (an action seeking to recover the losses of Claimant

and other EB5 investors), and is alleged there to be jointly and severally liable with all of the

other defendants for the millions lost by the EB5 claimants as a group. The Debtor was the

conduit for the embezzlements and, indeed, had few, if any, any liquid assets other than what

was embezzled from the Claimant and others similarly situated.

       Therefore, the objection should be denied and the claim processed in the ordinary course.



Dated: November 8, 2018                      /s/    Edward A. Marod
                                             Edward A. Marod
                                             Florida Bar No. 238961
                                             Attorney for Claimant
                                             GUNSTER, YOAKLEY & STEWART, P.A.
                                             777 S. Flagler Drive, Suite 500 East
                                             West Palm Beach, FL 33401
                                             Telephone: (561) 650-0660
                                             Facsimile: (561) 671-2519
                                             E-mail: emarod@gunster.com




2
               Case 18-19441-EPK     Doc 210     Filed 11/08/18   Page 3 of 3



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 8th day of November, 2018, a true and correct copy of

the foregoing was served via electronic transmission on all CM/ECF registered users for this

case.

                                          /s/    Edward A. Marod
                                                 Edward A. Marod
WPB_ACTIVE 8998680.1




3
